Adams, P. J. (concurring):
This case, fortunately, is divested of all extraneous considerations which might possibly have a tendency to obscure or affect the real question :at issue.
*535The plaintiff is concededly a decent, reputable and respected citizen of the city of Rochester; while the defendant, it is equally apparent, was pursuing his avocation aS a polisher of shoes in a public, building up to a certain period in an orderly and legitimate manner.'
On the 27th day of November, 1901, the plaintiff presented himself at the defendant’s shoe-blacking stand and, tendering him the customary fee for such service, requested him to blacken his shoes, which tender and request the defendant refused, and placed his refusal solely upon the ground that the plaintiff was a colored man. We have, therefore, to deal with the simple question of whether or not the defendant, by such refusal, violated either the letter or spirit of the provisions of chapter 1042 of the Laws of 1895, entitled “ An act to protect all citizens in their civil and legal rights.” '
It is a matter within the knowledge of the most casual student of the history of.our own times that this statute was enacted to prevent what was deemed by the Legislature to be an unjust discrimination in business relations against a certain class of people upon whom the full rights of citizenship had but recently been conferred, and it seems hardly necessary to suggest that so long as this act remains upon the statute books, its due observance in both letter and spirit is demanded by every consideration of loyalty and deference to existing conditions, whatever may be the views of individuals as to its propriety or expediency.:
Nor do I think that courts are required, in giving construction to an act of this, character, to resort to technicalities or strict rules of interpretation, for while it is undoubtedly penal in its nature, it is none the less entitled to receive such a construction as shall accord with the obvious intent of the Legislature, to be ascertained not only by the language of the act itself, but also by the circumstances attending its enactment. (People v. New York & Manhattan Beach Ry. Co., 84 N. Y. 565, 568.)
This view of the case, it is proper to say, has been duly considered and elaborated in the principal opinion, and while I unhesitatingly concur in the conclusion therein reached, as well as in the course of reasoning by which that conclusion is reached, it seems to me desirable to advert with a little more particularity to one feature of the case, which, in my judgment, is . deserving of somewhat more extended consideration.
*536The language of section 1 of the statute in question is “ that all persons within the jurisdiction of this State shall be entitled to the full and . equal accommodations, advantages, facilities and privileges of inns, restaurants, hotels, eating-houses, bath-houses, barber-shops, theatres, music halls, public conveyances on land and water, and all other places of public accommodation or amusement, subject only to the conditions and limitations established by law and applicable alike to. all citizens.”
And this is followed by section 2, which specifies the penalty to be imposed for any violation of the statute.
¡Now, it must be conceded that the act does not in. express terms confer upon the plaintiff either the “ full and equal accommodations * * and privileges ” of a bootblacking establishment, or provide that any owner of such an establishment who shall deny to any citizen, except for reasons applicable alike to all citizens of every, race, creed or color and regardless of race, creed and color, the full enjoyment of any of the accommodations, advantages, facilities or privileges thereof, shall suffer the penalty prescribed thereby ; but it is to be-observed that, after enumerating certain places of amusement and public accommodation, including hotels, bathhouses and barber shops, the privileges of which the plaintiff, in common with all other citizens, shall be entitled to enjoy, the act contains these additional and very comprehensive words, “ and all other places of public accommodation or amusement.” Confessedly,-therefore, the decision of this ease depends entirely upon the construction to be given to this particular sentence.
It is a familiar rule of construction that where a statute, after specifically mentioning the places upon which it confers or to which it denies certain privileges or powers, contains words of similar import as those to which attention has just been directed, it shall be deemed to include all other places of like character to such as are specifically mentioned. (Matter of Hermance, 71 N. Y. 481; People v. New York & Manhattan Beach Ry. Co., supra) And, taking this rule for our guide, together with all the circumstances, existing at the time of the passage of the act in question, the intention of the Legislature is, I think, quite clear.
A bootblack’s outfit is neither a hotel nor a barber shop, it is true ; but it is almost invariably an adjunct to each, and it is quite as. *537much a place of public accommodation as either. A person patronizes the former in order that he may avail himself of the opportunity which it affords for rest and refreshment of the body, and, as. incidental thereto, of such provision for his personal appearance as. will enable him to make himself presentable and comfortable. He. also goes to a barber shop for a somewhat similar purpose, and it. will hardly be contended, I assume, that, if the defendant’s stand had been appurtenant to either a hotel or a barber shop, he could have denied the plaintiff its privileges without violating the very language of the statute. How then can it with any propriety be said that, because it happened to be upon the sidewalk in front of a, hotel or in'a hall just outside of a barber shop, he could refuse its. facilities and privileges to a patron because of the latter’s race, creed or color without rendering himself equally amenable to the penalty imposed by the statute ?
It seems to me that it requires but this simple statement of the proposition to make it perfectly apparent that, the defendant’s business is to a somewhat limited extent perhaps, but to all intents and purposes, as much a place of public accommodation as either a hotel or a barber shop, and that it is certainly sufficiently so to bring it within the clear intent of the Legislature when it so framed the act in question as to embrace “ all other places of public accommodation,” and that consequently the same rigid rules of construction should not be resorted to here as are ordinarily applied to statutes of a penal'or'criminal, nature-and in which the legislative intent is, not so clearly manifested: For this reason, as well as for those stated in the opinion of Mr. Justice Spring, I vote for a reversal of the judgment and order appealed from.
Spring and Hiscock, JJ., concurred.